 

Exhibit 10.5(c)

 

REF:GB78191612003-3

 

Guaranteed Maximum Contract

 

CHINA EVERBRIGHT BANK

 

 

 

 

Directory

 

Chapter one General Chapter two   Definition Chapter three The principal debt
secured by Chapter four   Guaranteed way Chapter five Warranty Chapter six
Warranty period Chapter seven The documents the guarantor shoud submit Chapter
eight Representations and Warranties of guarantor Chapter nine   Guarantor’s
commitment Chapter ten The nature and effectiveness of security Chapter eleven
Events of default Chapter twelve others Chapter thirteen Applicable Law and
Dispute Resolution Chapter fourteen Effectiveness ,change and release of the
contract Chapter fifteen Attachment Chapter sixteen Supplementary

 



  

 

 



Guaranteed Maximum Contract

 

Guarantor: Icon Energy Systems Co., Ltd.

Address: Block A,4/F,Jinmeiwei industrial park, Guanlan Hi-teach industrial
park, shangkeng community, Guanlan Town,Baoan District,Shenzhen,

Zip code: 518000 Legal representative:  PanDangyu

Attorney:

Managers: SunXun TEL: 0755-89686802 FAX: 0755-89686819 Bank: Bank Of China.
LongHua Branch A/C NO.

 

Creditor: China Everbright Bank Co., Ltd. Shenzhen Branch Address: No.26 of 7th
zizhu road Zhuzilin, Futian district, shenzhen, guangdong

518000

Legal representative/Person in charge: Peng Jianping,

Managers:Yang Xiaolin

TEL: 0755-81483044 FAX:   0755-28138641

 

Chapter one           General

 

To ensure the fulfillment that, 28th Dec, 2016 SPRINGPOWER TECHNOLOGY (SHENZHEN)
CO., LTD. (hereinafter referred to as "fiduciary") signed with the creditor
numbered ZH78191612003"Comprehensive Credit Agreement" (hereinafter referred to
as " Comprehensive Credit Agreement ") ,guarantor is willing to provide the
maximum amount of credit joint liability guarantee to secure fiduciary will pay
off the entire debt under its "comprehensive credit agreement" timely and fully.

 

After reviewing , the creditor agreed to accept a guarantee provided by the
guarantor. In order to clarify both the guarantor and the creditor rights and

 

obligations We formulated this contract guided by the principles of equality and
mutual benefit, in accordance with the provisions of relevant laws and
regulations.

 

Chapter two         Definition

 

Article 1 Unless the context requires or the Contract requires , in this
Contract:

 

Master contract: refers to creditor and fiduciary signed the "Comprehensive
Credit Agreement" as well as the creditor and fiduciary signed a specific credit
business contract or agreement under "comprehensive credit agreement" for each
credit business.

 

 

 

 

Specific credit business contract or agreement refers to the creditor guided by
"comprehensive credit agreement" provide the single specific credit business
contract or agreement to the fiduciary, which is signed with the fiduciary
including the local currency and the foreign currency loans, trade finance,
discount, acceptances, letters of credit, guarantees, factoring, guarantees and
other off-balance sheet credit payment form (collectively, "specific credit
business").

 

Chapter three        The principal debt secured by

 

Article 2 The principal debt secured by the guarantor is all the specific credit
business incurred under the contract or agreement signed by creditor and
fiduciary based on the master "comprehensive credit agreement" .The guaranteed
maximum principal debt for "Comprehensive Credit Agreement" is RMB twenty
million.

 

Of the following cases, the main contract claims to determine:

(One) identify expiry of the period of the main contract;

(Two) the new creditor can not happen;

(Three) the creditor and the fiduciary terminate the contract or the creditor
and the guarantor terminate the contract;

(Four) the fiduciary or the guarantor is declared bankrupt or is revoked,
suspended, canceled or dissolution;

(Five ) other cases law claimed.

 

Chapter four          Guaranteed way

 

Article 3 Guarantor provided the joint and several liability guarantee under the
contract

 

Chapter five         Warranty

 

Article 4 Guaranteed under this contract include: a fiduciary under the contract
shall repay or pay the debt principal to the main creditor, interest (including
statutory interest, agreed interest and penalty interest), compound interest,
fees, liquidated damages, compensation, the cost of the claim, (including, but
not limited to, litigation costs, attorneys' fees, notary fees, implementation
costs, etc.) and all other fees payable (above together referred to as
"collateralized debt obligations").

 

Article 5 Creditor used to indicate any credit secured debt under the contract
or any proof payable ,unless there is manifest error, the two sides should be
the conclusive evidence of the relationship between credit and debt and is
binding on the guarantor.

 

 

 

 

Chapter six        Warranty period

 

Article 6 each specific credit business guarantee period under "Comprehensive
Credit Agreement" calculated separately since specific contract or agreement
fiduciary obligations to fulfill the expiration date (as required by law or
agreement which led to the events specific credit business contract or agreement
early maturity, compared with earlier due date) two years.

 

Chapter seven        The documents the guarantor shoud submit

 

Article 7 Guarantor shall ensure that a fiduciary who first used the credit
provided under the main contract specific credit business before the credit has
been received, guarantor submitted the following documents:

 

1. The legal representative or agent effective guarantor signature or seal and
affix the official seal of the original contract;

 

2. Guarantor's articles of association or approve the establishment of
documentation and sponsorship by the latest annual inspection business license
or certificate of legal institutions, or other legal existence can prove
guarantor state documents;

 

3. Prove creditworthiness of the guarantor's financial statements or other
information;

 

4. Guarantor's board of directors or the right to decide matters of this
warranty other guarantor guarantor internal agencies agreed to provide guarantee
for this contract in accordance with a resolution;

 

5. Guarantor reasonably required to provide credit and other documents. For a
copy of the above documents, are subject to confirmation that the guarantor
stamped copy is true, complete, valid file.

 

Chapter eight        Representations and Warranties of guarantor

 

Article 8 Guarantor make the following representations and warranties to the
creditor here :

 

1. The guarantor and validly existing legal entity / other organization in
accordance with Chinese laws established, with independent civil capacity, and
enjoy the full power, authority and rights of all of its assets and business
activities of civil liability.

 

2. Guarantor has sufficient power, authority and rights to sign this contract
and conduct transactions under this contract and has taken or obtained all
necessary legal actions and other actions and agreed to authorize the execution
and performance of this contract. The contract is guaranteed by a legal
representative or agent valid signature.

 

3. Guarantor has carefully read and fully understood the contract and t accept
the Lord contents and guarantor execution and performance of this contract is
voluntary, under this contract in the full meaning of true representation.

 

4. Guarantor provide all the documents, data, reports, and documents to the
creditor are accurate, true, complete and effective, and a copy of the form of
documents are consistent with the original.

 

5. Guarantor has been made to sign this contract with all the necessary
government approvals and third party consents, the execution and performance of
this contract does not violate the sponsor's corporate constituent documents /
approval documents (if any) and as a party to any other contract or agreement.
Guaranteed under this contract will not be subject to any restrictions.

 

6. To ensure that the contract legality, validity or enforceability of the
guarantor has been completed or will complete all required registration, filing
or notary procedures.

 

 

 

 

7. This contract is legally valid, on the guarantor constitute a legally binding
obligation.

 

8. Currently there is no surety or anything involving major operating assets and
will be the guarantor's financial position or guarantor to fulfill its
obligations under this contract and adversely affect the ability of litigation,
arbitration or administrative proceedings.

 

9. Guarantor did not occur or exist any event of default.

Article 9 the representations and warranties of the guarantor in the life of the
contract shall remain correct and that the guarantor will be ready by the
creditor's request for further documents.

 

Chapter nine           Guarantor’s commitment

 

Article 10 before all of the secured debt repaid ,the guarantor shall comply
with the following provisions:

 

1 The guarantor shall immediately notify the creditor any of the following
events:

 

(1) the occurrence of any event of default;

(2) relates to the guarantor or any major operating assets of litigation,
arbitration or administrative proceedings;

(3) the guarantor’s financial position deterioration, suspension of business, or
is declared bankrupt, dissolved, revoked business license / certificate of legal
institutions or revoked.

 

2. In the life of the contract, as long as all of the secured debt is not
repaid, without the prior written consent of the creditor, the guarantor
couldn’t make any associate, contract, lease, merger, joint-stock reform, or
other mode of operation and ownership structure changed arrangements; If indeed
due to operational needs or national policies, laws need to adjust for
associates, contract, lease, merger, joint-stock reform, or otherwise change its
mode of operation or ownership structure, the guarantor shall obtain the prior
written consent of the creditor and in this contract under its warranty
obligations and obligations to make a satisfactory credit arrangement.

 

3. In the life of the contract, as long as all of the secured debt is not
repaid, except with the prior written consent of the creditor, the guarantor
shall not sell, transfer, or otherwise dispose split any material operating
assets

 

4. In the life of the contract, before the completion of the all the secured
debt fully settled, guarantor will not be in respect of its generation of a
fiduciary to the creditor settlement of any sum or its fiduciary may be entitled
to any other creditor, to the fiduciary recourse or claim right

 

5. In the life of the contract, the guarantor as the administrative department
for industry and commerce to make any changes to registration, should be after
the change ten working days written notice to the creditor and the creditor
files a copy of the relevant registration creditor.

 

6. If a fiduciary fails to pay the secured debt timely, the guarantor shall,
upon receipt of payment in writing to the creditor within seven working days of
the creditor, the creditor unconditionally in the manner required by a fiduciary
on behalf of the creditor payment of such debts.

 

7. If the guarantor fails to credit the person's request to timely payment of
any sum under the contract, the creditor entitled to directly from the guarantor
to the creditor or credit to any other person within the system of opening
branches directly deduct any account, without having to obtain the prior consent
of the guarantor.

 

8. Upon the request of the creditor, the guarantor shall be required to pay
immediately to the credit or compensation for costs and losses following:

 

 

 

 

(1) Credit artificially realize the rights under this contract incurred all
costs and expenses (including but not limited to attorney's fees, court costs,
fees and all other executive actual expenditure); and

 

(2) due to violation of the contract and the guarantor to the creditor liable
for any other losses

 

Chapter ten          The nature and effectiveness of security

 

Article 11 This contract guarantees established by independent credit secured
debt artificially made by any other guarantee. Credit to exercise rights under
this contract without first implementation of its former holdings of any other
guarantees (whether material or human security guarantees), and need not first
to the fiduciary or any other third party to take any other relief measures.

 

Chapter eleven        Events of default

 

Article 12 Each of the following events and issues constitute Guarantor in the
event of default under the contract:

 

1. Master contract any event of default occurs under;

 

2. Guarantor under this contract made representations, warranties or
undertakings are recognized as incorrect or untrue;

 

3. The main part of any contract for any reason is no longer fully valid, or is
terminated for any reason or restricted;

 

4. Guarantor suspend or cease business or enters bankruptcy, liquidation, or
other similar programs out of business, or the guarantor being filed for
bankruptcy liquidation or authorities decided to suspend or temporarily
suspended operations

 

5. Occurred against the guarantor or a substantial operating assets litigation,
arbitration or administrative proceedings;

 

6. Guarantor is in breach of its present obligations under the contract or the
occurrence of other people think that credit will adversely affect the creditor
rights under this Contract other events.

 

Article 13 of the event of default has occurred, as the case is entitled to take
credit of any one or more of the following measures:

 

1. Exercise credit in the main contract and enjoyed under this contract remedies
for breach of contract;

 

2. Guarantor in accordance with the requirements of the contract responsibility
of guarantee;

 

3. Exercise of the creditor was secured debt may have any other security
interest.

 

Chapter twelve         others

 

Article 14 without the prior consent of the creditor, the guarantor shall not
transfer or otherwise dispose of their under this contract in whole or part of
the bligations.

 

Article 15 of people give credit guarantors any grace, discount or delay, shall
not affect, damage or limit the creditor under this contract and the laws and
regulations and all the rights; no person should be treated as credit rights
under this Contract and interest waiver, does not affect the guarantor under
this contract from any liability and obligations.

 

 

 

 

Article 16 If at any time any of the terms of this contract are in any way or
becomes illegal, invalid or unenforceable, the other provisions of this contract
the legality, validity or enforceability is not affected or impaired.

 

Article 17 of the contract, the guarantor shall be guaranteed full payment of
the debt, offset shall not make any claim, nor shall any conditions.

 

Article 18 The contract mutual issue relating to this contract notice
requirements should be made in writing, sent to the home page of this contract
the parties listed in the address or fax. Any party to change its address or
fax, the need for timely notice to the other.

 

Communications between the parties, such as by hand, after delivery shall be
deemed to be served; if sent by registered letter, and in three days after
sending a registered letter shall be deemed to be served; if sent by facsimile ,
shall be deemed to be served at the time of issue

 

Chapter thirteen        Applicable Law and Dispute Resolution

 

Article 19 of the contract and the contract any of the matters covered by
Chinese law, and in accordance with Chinese law explained.

 

Article 20 During the performance of this contract or in connection with all
disputes relating to this contract, the two parties settled through friendly
consultations. Negotiation can not reach agreement, either party may apply to
the credit people local people's court.

 

Chapter fourteen     Effectiveness ,change and release of the contract

 

Article 21 of this contract from the guarantor and the creditor both legal
representative or agent or stamped and stamped with the official seal of the
date.

 

Article 22 After the commencement of this contract, either party may change or
premature termination of the contract. If we need to change or cancel the
contract, the guarantor and the creditor shall be approved by mutual agreement,
and reach a written agreement. Prior written agreement is reached, the
provisions of this contract is still valid.

 

Chapter fifteen           Attachment

 

Article 23 The matters covered in this contract, the guarantor and the creditor
both parties may otherwise agree in writing, as an annex to this contract.
Hereto are an integral part of this contract, this contract have the same legal
effect.

 

Article 24 of the annex to the contract include:

1.

 

2.

Chapter sixteen         Supplementary

 

Article 25 of the original contract a formula two copies guarantor holding one
copies of credit people who one copies of the same legal effect.

 

 

 

 

Article 26 This Contract 28th Dec, 2016 by the guarantor and the creditor in
Shenzhen signed.

 

Article 27 The parties to the contract agree to this contract notarized promise
to give the contract unenforceable. When a fiduciary, the guarantor is not
fulfilled, or if the debt is not completely fulfill the laws and regulations,
the implementation contract creditor claims, guarantees the right circumstances,
the creditor has the right to direct the people's court having jurisdiction for
enforcement. Fiduciary, guarantor loan made under this contract enforcement
application without any objection. (This section is optional terms, the parties
choose this contract [     ].      1, applies; 2, does not apply.)

 

This page is page contract signed by both parties, no text)

 

Guarantor (stamp):

Legal representative

(Or agent)

 

Creditor (stamp):

 

Legal Representative / CEO:

(or agent )

 

 

 

